EXHIBIT 10.19
 
OPTIONS MEDIA GROUP HOLDINGS, INC. 
123 NW 13th Street, Suite 300123
Boca Raton, FL 33432
Facsimile: (561) 892-2618 
 
PHONEGUARD, INC.
NW 13th Street, Suite 300
Boca Raton, FL 33432
Facsimile: (561) 892-2618

 
April 6, 2011


Mr. Anthony Sasso
6574 N. State Road 7
Suite 278
Coconut Creek, FL 33073


Re:   Series C Preferred Stock


Dear Anthony:


This letter (this “Amendment”) sets forth our understanding regarding the
amendments to that certain employment agreement dated April 16, 2010 by and
between you and PhoneGuard, Inc., a Florida corporation (“Phoneguard”), as
amended by that certain letter agreement dated August 11, 2010 by and among you,
Options Media Group Holdings, Inc., a Nevada corporation (“OPMG”), and
PhoneGuard (collectively, the “Employment Agreement”).  The parties intend to
amend the vesting schedule for the Series C Preferred Stock of OPMG, as set
forth in the Employment Agreement, to include all software licenses (not just
anti-virus software) sold by or on behalf of PhoneGuard.


For $10.00 and other valuable consideration, the sufficiency of which you hereby
acknowledge, you hereby agree to the following:


1. The Employment Agreement is hereby amended as follows. Section 4(b) of the
Employment Agreement shall be deleted in its entirety and the following inserted
in lieu thereof:


(b) Performance Bonus.  The 675 shares of Series C Preferred Stock of the Parent
delivered to the Employee shall be restricted and shall be subject to the
following vesting schedule:


(i) 39 shares of Series C Preferred Stock of Parent for each 100,000 software
licenses that are sold by the Company or its reseller(s), not to exceed an
aggregate of 1,000,000 software licenses.


(ii)  193 shares of Series C Preferred Stock of Parent upon the aggregate sales
of 1,000,000 software licenses by the Company or its reseller(s).
 
 
1

--------------------------------------------------------------------------------

 
 
(iii)  77 shares of Series C Preferred Stock of Parent for each 100,000 software
licenses that are sold by the Company or its reseller(s) over 1,000,000 software
licenses.


To the extent that any and/or a partial amount of remaining shares pursuant to
this Section 4(b) are not fully vested within five (5) years following the date
of this Agreement or the earlier termination of employment of Employee, such
unvested shares shall be cancelled.


Any shares of common stock of Parent received through a conversion of the Series
C Preferred Stock of Parent shall be subject to the vesting schedule of this
Section 4(b); provided, however, the number of shares shall be appropriately
adjusted to reflect the applicable conversion formula.
 
By signing below, you hereby agree in writing to be bound by the terms of this
Agreement.
 

  Yours very truly,       Yours very truly,                 Options Media Group
Holdings, Inc.     PhoneGuard, Inc.               By:
/s/ Scott Frohman 
  By:
/s/ Scott Frohman 
   
Scott Frohman, CEO
   
Scott Frohman, CEO
 

 
 

AGREED AND ACCEPTED:        
By:
/s/ Anthony Sasso     Anthony Sasso  

 
 
 
 
2
 
 
 